Citation Nr: 1456625	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jack L. Cox, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


REMAND

The Veteran had active service from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was remanded in February 2014 so that the Veteran could be afforded a hearing before a Veterans Law Judge.  In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

Any pertinent evidence submitted by a veteran or representative which is accepted by the Board, must be referred to the agency of original jurisdiction (AOJ) for review, unless the procedural right to such a review is waived by the veteran or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304 (2014); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

During the July 23, 2014, Board hearing, the Veteran's agent indicated that he wanted to submit additional evidence for consideration.  When asked by the undersigned Veteran's Law Judge whether he would like to waive AOJ consideration, the agent replied "no," and indicated that he would like to review the evidence prior to submitting it and making a decision with regard to waiver.  The undersigned explained that if the Veteran or his agent decided to waive AOJ consideration of any additional evidence, a written waiver would be required.  

On July 28, 2014, the Veteran's representative submitted additional evidence, to include VA mental health treatment records from 1997, which had not previously been associated with the claims file.  Neither the Veteran nor his agent submitted a written waiver of AOJ consideration of this evidence.  As such, a remand is required for the AOJ to review the newly submitted evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional development suggested by the newly submitted evidence. 

2.  Consider the issues on appeal in light of all information and evidence, including the evidence received since the Board hearing in July 2014.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

